Banke, Chief Judge.
The plaintiff brought this action against K-Mart Corporation and one of its store security guards, Wayne Smith, to recover damages arising from her arrest for shoplifting. The jury returned a verdict in favor of the defendants, and the plaintiff filed this appeal, enumerating as error the trial court’s failure to charge on slander. The slander is alleged to have occurred when Smith informed the plaintiff, in a back room of the store in the presence of the store manager, that he had seen her switch labels on certain merchandise. Held:
Assuming arguendo that the accusation made in the presence of the store manager was not privileged within the meaning of OCGA § *72751-5-7, it has been held in similar situations that a statement made by an employee to an immediate supervisor in the course of his employment and concerning a matter directly related to the performance of his job does not constitute a publication sufficient to support an action for slander. Accord Walter v. Davidson, 214 Ga. 187 (2) (104 SE2d 113) (1958) (college president’s discussion of allegations against a student in presence of faculty member in charge of student affairs held not to constitute publication); King v. Schaeffer, 115 Ga. App. 344 (5) (154 SE2d 819) (1967) (factory manager’s communication of report on plaintiff’s performance to those in positions of authority within the corporation held not to constitute publication). See also Sigmon v. Womack, 158 Ga. App. 47 (279 SE2d 254) (1981).
Decided September 3, 1985.
W. O’Neal Dettmering, Jr., for appellant.
James W. Friedewald, Meg L. Tysinger, for appellees.

Judgment affirmed.


McMurray, P. J., and Benham, J., concur.